Title: To George Washington from David Stuart, 22 August 1798
From: Stuart, David
To: Washington, George



Dear Sir,
Hope-Park Aug: 22nd 1798

Inclosed I return you the two letters you sent up for my perusal —I was unexpectedly called down the last week, to visit my Father, whose life at present hangs by the merest thread—When about to set off, Washington expressed a great desire of attending me to the neighbourhood, to see his friend Needham —and obtained his Mother’s consent. This perhaps furnished me with a better opportunity of sifting his sentiments, than I should otherwise have had—In conversation with his mother respecting his seriousness, he declared, he had no cause for it, and that his mind was perfectly easy—he repeated the same to me in the course of our journey—I allowed him to spend the chief of his time with his friend, who appears to me to be a respectable young man—

Thinking he might unfold himself more fully to him, I took an opportunity of asking him, in what manner he spoke of his disappointment with Miss Jennings, and whether there was no danger of his passion being rekindled, if he should return; he assured me that he thought there was not the least chance of it, that he spoke of it to him as a happy escape, and that nothing should induce him to renew his attempts —He allso observed, that Washington had mentioned to him that he should return to Annapolis agreeably to the opinion of his friends—His Mother fearfull of his falling into the same snare again, had thought it best for him not to return. I am induced to think, the observation in his letter to you about not returning, proceeded from something of the sort which might fall from her, when she saw him at Marlborough. Upon this head, she seems now to be convinced as I confess I am, there will be no danger—But at the same time, I must acknowledge it to be my opinion, from many conversations I have had with him brought on in different ways, that it is in meer conformity to the opinion of his friends that he will go, and that it is far from being his inclination. It appeared most obviously, in the last conversation we had on the subject of his studies, and his manner of pursuing them. I was observing to him the great importance of his acquiring the French, the excellent opportunity he had of doing it, and that he should not content himself with the short time allotted for it with his tutor, but attend to it by himself in his room—He observed with much coldness, that it would be all useless, as he should forget it all immediately—Being much hurt at it, I dropped the conversation—Allowing me to be right in this opinion I know not what to recommend—A child may be forced on to things contrary to his inclinations, and I hold it proper to do it, but I doubt, whether this method be proper or likely to be attended with good effects at Washington’s age.
It was my intention to have called at Mt Vernon on my return; but hearing at the Post-office, that a letter which I supposed to be from King (as it proved) had been sent up to me I hurried home—Tho’ it is dated the 12th it does not appear he had then recieved my letter directing him to send up the corn to you—As I never remember to have had a letter to him, to miscarry, I hope to recieve an answer by the return of Joe—Tho’ for fear of it, I have written again to him—I think you may calculate certainly on recieving the quantity you wished, as it appears from his letter that he had

not recieved an answer from Norfolk, and consequently could not have made a contract for it before he would recieve my letter. I shall inform you the moment I can hear from him.
Col: Orr from Kentucky whom I saw in Alexa. informs me, that the sentiments of the people of that State are nearly entirely changed from what they were—As his appear to be so, I hope the account may be relied on. I am Dr Sir, with great respect Your Obt & affecte Servt

Dd Stuart

